Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-21-00191-CV

                        IN THE ESTATE OF Roland R. ESPARZA, Deceased

                          From the Probate Court No. 2, Bexar County, Texas
                                    Trial Court No. 2021-PC-0326
                            Honorable Veronica Vasquez, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: July 7, 2021

DISMISSED FOR WANT OF JURISDICTION

           On March 29, 2021, the probate court signed an order appointing a temporary

administrator. Assuming without deciding that the order was appealable, a notice of appeal was

due on April 28, 2021, and a motion for extension of time to file a notice of appeal was due on

May 13, 2021. See TEX. R. APP. P. 26.1, 26.3.

           On May 13, 2021, after the deadline to file the notice of appeal, Appellant filed a notice of

appeal without filing a motion for extension of time to file a notice of appeal. See generally

Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (“[A] motion for extension of time is

necessarily implied when an appellant acting in good faith files a [notice of appeal] beyond the

time allowed by Rule [26.1], but within the fifteen-day period in which the appellant would be

entitled to move to extend the filing deadline under Rule [26.3].” (emphasis added)).
                                                                                    04-21-00191-CV


       On June 7, 2021, we ordered Appellant to show cause in writing by June 17, 2021, why

this appeal should not be dismissed for want of jurisdiction.       See TEX. R. APP. P. 10.5(b)

(requirements for a motion for extension of time); Garcia v. Kastner Farms, Inc., 774 S.W.2d 668,

670 (Tex. 1989) (reasonable explanation); TEX. R. APP. P. 42.3(a) (dismissal for want of

jurisdiction). We warned Appellant that if he failed to respond within the time provided, this

appeal would be dismissed. See id. R. 42.3(c) (dismissal for failure to comply with court order).

       To date, Appellant has not filed any response to our June 7, 2021 order.

       Appellant failed to provide a reasonable explanation for failing to timely file a notice of

appeal; Appellant has not complied with Rule 26.3. See TEX. R. APP. P. 26.3(b); Verburgt, 959

S.W.2d at 617. Thus, Appellant’s notice of appeal was not timely filed, and he has failed to invoke

this court’s appellate jurisdiction. See Schmidt Land Servs., Inc. v. Ashworth, No. 04-16-00203-

CV, 2016 WL 3031049, at *1 (Tex. App.—San Antonio May 25, 2016, no pet.) (mem. op.);

Hernandez v. Rimkus Consulting Grp., Inc., No. 01-11-00100-CV, 2011 WL 1900062, at *1 (Tex.

App.—Houston [1st Dist.] May 5, 2011, no pet.) (mem. op.). We dismiss this appeal for want of

jurisdiction. See TEX. R. APP. P. 42.3(a).

                                                 PER CURIAM




                                               -2-